63 So.3d 847 (2011)
Anthony J. DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-4387.
District Court of Appeal of Florida, First District.
June 2, 2011.
Anthony J. Davis, pro se, Appellant.
Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Anthony J. Davis challenges an amendment to his judgment and sentence for circuit court case number 03-166. By this amendment of July 23, 2010, the trial court reduced the amount of jail credit awarded by the original judgment and sentence of June 19, 2009. We have repeatedly held that jail credit cannot be rescinded after it has been awarded, even if the credit was awarded in error. See Wheeler v. State, 880 So.2d 1260 (Fla. 1st DCA 2004), Palmer v. State, 22 So.3d 795 (Fla. 1st DCA 2009), and Session v. State, 37 So.3d 873 (Fla. 1st DCA 2010). Accordingly, we reverse and remand for entry of a judgment and sentence reflecting the original award of jail credit. In other respects, the amended judgment and sentence is affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.